    Case 3:19-cv-01555-M Document 17 Filed 01/13/20                 Page 1 of 2 PageID 98



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS

 KALEASY TECH LLC                                          )
                                                           )
                Plaintiff,                                 )
                                                           )
        v.                                                 ) Civil Action No. 3:19-cv-1555-M
                                                           )
 NEC CORPORATION OF AMERICA,                               )
                                                           )
                Defendant.


               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff Kaleasy Tech LLC hereby

dismisses the within action with prejudice. According to Rule 41(a)(1), an action may be

dismissed by the plaintiff without order of court by filing a notice of dismissal at any time before

service by the adverse party of an answer. Defendant, NEC Corporation of America, has not yet

answered the Complaint.       Accordingly, Plaintiff voluntarily dismisses this action against

Defendant NEC Corporation of America, with prejudice pursuant to Rule 41(a)(1). Each party

shall bear its own costs, expenses, and attorneys’ fees.

 Date: January 10, 2020                              KIZZIA & JOHNSON, PLLC
                                                     /s/Jay Johnson____________________
                                                     Jay Johnson
                                                     1910 Pacific Ave., Ste. 13000
                                                     Dallas, TX 75201
                                                     Phone: 214-451-0164
                                                     Fax: 214-451-0165
                                                     Email: jay@kjpllc.com
   Case 3:19-cv-01555-M Document 17 Filed 01/13/20               Page 2 of 2 PageID 99



                               CERTIFICATE OF SERVICE

        The undersigned certifies that on January 10, 2020, a true and correct copy of the above
and foregoing document was served on all counsel of record who are deemed to have consented
to electronic service via the Court’s CM/ECF system. Any other counsel of record will be served
via electronic mail.

                                                   _______________________
                                                   Jay Johnson
